Exhibit 10.2

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT (this “Amendment”) to the EMPLOYMENT AGREEMENT between
Lumos Networks Operating Company, a Delaware corporation, Lumos Networks Corp.,
a Delaware corporation, and Lumos Payroll Corp., a Virginia corporation
(collectively, the “Company”), and Diego B. Anderson (the “Executive”), dated as
of August 28, 2012 (the “Agreement”), is made and entered into and shall be
effective as of March 4, 2016.

WHEREAS, the Company and the Executive desire to amend the Agreement to address
the Company’s potential sale or other divestiture of all or substantially all of
its rural local exchange carrier operations (the “RLEC Sale”) during the
Employment Term.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each of the parties, the parties hereby agree as follows:

1. Section 4(d) of the Agreement is hereby amended and restated in its entirety
as follows:

By the Executive. The Executive may terminate the Executive’s employment, and
any further obligations which the Executive may have to perform services on
behalf of the Company hereunder at any time after the date hereof; by sending
written notice of termination to the Company not less than sixty (60) days prior
to the effective date of such termination. During such sixty (60) day period,
the Executive shall continue to perform the normal duties of the Executive’s
employment hereunder and shall be entitled to receive when due all compensation
and benefits applicable to the Executive hereunder, payable as described above.
Except as provided below, if the Executive shall elect to terminate the
Executive’s employment hereunder (other than as a result of the Executive’s
death or disability), then the Executive shall remain vested in all vested
benefits provided for hereunder or under any benefit plan of the Company in
which the Executive is a participant and shall be entitled to receive the earned
and unpaid Incentive Payments to the date of termination of the Executive’s
employment and the Standard Termination Payments (as set forth above), but the
Company shall have no further obligation to make payments or provide benefits to
the Executive under Section 3 hereof. Anything in this Agreement to the contrary
notwithstanding, the termination of the Executive’s employment by the Executive
for Good Reason (as defined in Section 4(e)(ii)), shall be deemed to be a
termination of the Executive’s employment without Cause by the Company for
purposes of this Agreement, and the Executive shall be entitled to the payments
and benefits set forth in Section 4(c) above, payable as and upon the terms
described above. Additionally, in the event of the termination of the
Executive’s employment by the Executive for Good Reason pursuant to subsection
(v) of Section 4(e)(ii), all of Executive’s outstanding stock options shall
become exercisable in full, to the extent not exercisable previously, and
restricted stock awards shall become vested and nonforfeitable, to the extent
not vested and nonforfeitable previously, in each case as of the date upon which
the general release described below becomes effective and the period for
revoking such release has expired without Executive having revoked same (with
any such stock options and restricted stock awards that are to vest based on
achievement of objective performance conditions with respect to one or more
performance periods that have not ended as of the date of termination of
employment becoming vested at the target level of achievement and prorated for
the period during the performance period during which Executive remained
employed), notwithstanding anything to the contrary in the agreements relating
to such stock options and restricted stock awards. Executive’s entitlement to
the payments and benefits set forth in the preceding two sentences shall be
subject to the Executive executing and not revoking



--------------------------------------------------------------------------------

a general release in favor of the Company, the Board and their affiliates, in a
form mutually acceptable to both parties hereto, within sixty (60) days after
the termination of Executive’s employment subject to subsection 4(c)(v) above
and Section 19 below. Notwithstanding the foregoing, in no event shall any
termination of employment by the Executive be deemed for Good Reason unless the
Executive terminates employment within one hundred eighty (180) days of when the
Executive learns of the act or conduct that constitutes Good Reason.

2. Subsection 4(e)(ii) of the Agreement is amended and restated as follows:

Good Reason. “Good Reason” means, after written notice by the Executive to the
Board, and a reasonable opportunity for the Company to cure (not to exceed
forty-five (45) days), that (i) the Executive’s Base Salary is not paid or is
reduced by more than ten percent (10%) in the aggregate or other than as part of
a salary reduction program pursuant to which the Base Salaries of all Vice
Presidents are reduced by the same percentage at the same time and for the same
period of time, (ii) the Executive’s target Incentive Payment is reduced,
(iii) the Executive’s job duties and responsibilities are diminished; provided
that so long as the Executive retains the title Senior Vice President or higher,
a division of, or change in, responsibilities, or change in title, of the
Executive shall not constitute a “diminution” under this subparagraph (iii),
(iv) the Executive is required to relocate to a facility more than fifty
(50) miles from Waynesboro, Virginia, (v) the Company consummates an RLEC Sale
and prior to consummation of the RLEC Sale, the Company does not offer the
Executive employment after consummation of the RLEC Sale on terms and conditions
that would not constitute “Good Reason” within the meaning of items (i), (ii),
(iii) and (vi) of this subsection 4(e)(ii) for the Executive to resign, (vi) the
Executive is not provided benefits (e.g., health insurance) that are comparable
in all material respects to those previously provided to the Executive,
(vii) the Executive is directed by the Board or an officer of the Company or an
affiliate (or the Company’s successor or an affiliate thereof) to engage in
conduct that Company counsel, or mutually agreed upon counsel if requested by
the Executive, has advised is likely to be illegal and that such counsel states
with specificity why such direction is likely to be illegal (including a
proposal for modification of such direction which in counsel’s opinion would not
be likely to be illegal), or (viii) the Executive is directed by the Board or an
officer of the Company or an affiliate (or the Company’s successor or an
affiliate thereof) to refrain from acting and Company counsel, or mutually
agreed upon counsel if requested by the Executive, has advised that such failure
to act is likely to be illegal and that such counsel states with specificity why
such direction is likely to be illegal (including a proposal for modification of
such direction which in counsel’s opinion would not be likely to be illegal). If
the Executive is directed to engage in conduct that he reasonably believes is
likely to be illegal or to refrain from acting and the Executive reasonably
believes that such failure to act is likely to be illegal, the Executive can
express such reservations to the Board or directing officer, and the Company
shall, at its expense, engage Company counsel, or mutually agreed upon counsel
if requested by the Executive, to advise as to whether such conduct or failure
to act is likely to be illegal. Subject to the last sentence of Section 4(d)
hereof, if any of the events occur that would entitle the Executive to terminate
the Executive’s employment for Good Reason hereunder and the Executive does not
exercise such right to terminate the Executive’s employment, any such failure
shall not operate to waive the Executive’s right to terminate the Executive’s
employment for that or any subsequent action or actions, whether similar or
dissimilar, that would constitute Good Reason. For purposes of clarity, it is
acknowledged that expiration of the Employment Term (including notice of
non-renewal) shall not be considered “Good Reason” hereunder.

3. All capitalized terms used and not defined herein shall have the meanings
ascribed to such terms in the Agreement.



--------------------------------------------------------------------------------

4. Except as expressly amended by this Amendment, the Agreement is and shall
remain in full force and effect.

(Signatures appear on the following page)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Company have executed this Amendment
as of the date first shown above.

 

THE EXECUTIVE:     THE COMPANY: Diego B. Anderson     LUMOS NETWORKS OPERATING
COMPANY

/s/ Diego B. Anderson

    By:  

/s/ Timothy G. Biltz

Address:     Name:   Timothy G. Biltz     Title:   President and Chief Executive
Officer     LUMOS NETWORKS CORP.     By:  

/s/ Timothy G. Biltz

    Name:   Timothy G. Biltz     Title:   President and Chief Executive Officer
    LUMOS PAYROLL CORP.     By:  

/s/ Timothy G. Biltz

    Name:   Timothy G. Biltz     Title:   President and Chief Executive Officer